Judgment reversed on the law and the facts, with costs, and judgment directed in plaintiff’s favor for the relief demanded in the complaint, with costs. In our opinion, the title of plaintiff’s predecessors became valid under the provisions of section 137 of the Tax Law two years after the delivery of the deed. The tenant, Bachman, thereupon became the guasi-tenant of plaintiff’s predecessor, and occupied the premises in subordination to such title, and not adversely thereto. Inconsistent findings reversed and new findings to be made in accordance therewith. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur. Settle order on notice.